Citation Nr: 1411423	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  02-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for claimed hypertension, to include as secondary to the service-connected headache disorder and to include as due to an undiagnosed illness. 

2. Entitlement to service connection for claimed epistaxis, to include as secondary to hypertension or the service-connected headache disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991, from March 2003 to September 2005, and from October 2005 to February 2008 and had more than 30 years of service in the Army Reserve. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision rendered by the RO in St. Petersburg, Florida.  

The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claim.  

In January 2003, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This case was previously remanded for additional development in July 2003, January 2007, May 2009 and August 2010.  

In an April 2012 decision, the Board denied the Veteran's claims.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in March 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.   

In an April 2013 Order, the Court vacated the Board's April 2012 decision and remanded the matter for readjudication in light of the Joint Motion.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required. 


REMAND

As noted in the Joint Motion, in July 2003, the Board remanded the Veteran's claim in order to determine the nature and likely etiology of her claimed hypertension and epistaxis.  The Board's remand instructions specifically stated that the Veteran's claims file must be reviewed by the examiner prior to the requested study. 

Following an April 2006 VA examination, the RO sought an addendum opinion in order to clarify the VA examiner's conclusions.  The requested addendum was issued by another VA physician in August 2006 and provided clarification to the prior VA examination report. 

In the Joint Motion, however, the parties agreed that this addendum opinion "show[ed] that [the] examiner . . . neither reviewed [the Veteran's] claims file nor conducted an examination . . . in forming his opinion, as had been specifically directed by the Board."  

Consequently, the parties agreed that the Board should obtain clarification from the April 2006 VA examiner or that the Veteran be afforded a new VA examination. 

In addition, the Joint Motion indicated that the medical opinion contained in a March 2010 VA examination report was inadequate because it was unclear why the examiner could not provide an opinion without resorting to speculation.

Finally, the Joint Motion noted that the Veteran had raised the theory that her hypertension was related to an undiagnosed illness or an event or incident of her service in the Persian Gulf, but this theory had not been addressed by the Board.  The parties also agreed that the Board should obtain an opinion as to whether the claimed hypertension might be a pre-disposing factor for her to experience epistaxis. 

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that she may alternatively obtain records on her own and submit them to the RO.

2. Then, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed hypertension.  

The Veteran's claims folder must be made available and reviewed by the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not that any current high blood pressure was due to an undiagnosed illness or medically unexplained chronic multisystem illness or whether it is more likely than not was a manifestation of a diagnosable disease entity.

If there is a known clinical diagnosis, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any demonstrated disability had its clinical onset during service or otherwise was due to an event or incident of the Veteran's service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the any diagnosed disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected headache disorder.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed epistaxis.  

The Veteran's claims folder must be made available and reviewed by the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's epistaxis had clinical onset during service or otherwise was related to an event or incident of the Veteran's service. 

The examiner should also opine as to whether it is at least as likely as not, (50 percent probability or greater), that the epistaxis was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's hypertension.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


